Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9, 14, 15, and 39 drawn to a method of treating a tumor in a subject comprising: selecting a subject having a tumor comprising a CD8+ T-cell infiltration density of fewer than about 1500, about 1400, about 1300, about 1200, about 1100, about 1000, about 900, about 800, about 700, about 600, or about 500 cells / mm2; administering talimogene laherparepvec to the subject; and administering pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof to the subject (claim 1); or a method of treating a tumor in a subject having a CD8+ T-cell infiltration density of fewer than about 1500, about 1400, about 1300, about 1200, about 1100, about 1000, about 900, about 800, about 700, about 600, or about 500 cells / mm2 comprising contacting the tumor with talimogene laherparepvec and pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof (claim 14), or a method of treating a tumor in a subject comprising: selecting a subject having a tumor comprising a CD8+ T-cell infiltration density of fewer than about 1500, about 1400, about 1300, about 1200, about 1100, about 1000, about 900, about 800, about 700, about 600, or about 500 cells / mm2; administering talimogene laherparepvec to the subject intratumorally as an initial dose followed by one or more secondary doses; and administering pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof to the subject systemically as an initial dose followed by one or more secondary doses (claim 39).
Group II, claim(s) 10-13, and 33-37 drawn to a method of treating a tumor in a subject that is poorly responsive to or non- responsive to monotherapy with pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof comprising: administering talimogene laherparepvec to the subject; and administering pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof to the subject (claim 10), or a method of treating a tumor in a subject that progressed during monotherapy with pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof, comprising: administering talimogene laherparepvec to the subject; and administering pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof to the subject (claim 12), a method of treating a previously pembrolizumab-, pembrolizumab variant- or antigen-binding fragment thereof-resistant tumor in a subject subsequently exposed to talimogene laherparepvec comprising administering to the subject pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof (claim 33), a method of rendering a tumor in a subject that is resistant to monotherapy with pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof in a subject sensitive to pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof, comprising contacting the tumor with talimogene laherparepvec (claim 36).
Group III, claim(s) 19 and 20, drawn to a method of treating a tumor in a subject expressing lower levels of two, three, four or five interferon gamma (IFNy) signature genes prior to treatment than a pre- specified threshold of a control panel of signature genes elected from the group consisting of IFNy, STAT 1, CCR5, CXCL9, PRF1, HLA-DRA, CXCL 10, CXCL 11, IDO1 and GZMA, comprising -5-U.S. Patent Application Serial No. 16/499,095 Attorney Docket No. 616243: MA9-001US contacting the tumor with talimogene laherparepvec and pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof.
Group IV, claim(s) 24 and 25, drawn to a method of treating a tumor in a subject having a PD-L1 status of less than about 50% prior to treatment, comprising contacting the tumor with talimogene laherparepvec and pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof.
Group V, claim(s) 29 and 30, drawn to a method of treating a tumor in a subject having a CD8+ T-cell infiltration density of fewer than about 1500, about 1400, about 1300, about 1200, about 1100, about 1000, about 900, about 800, about 700, about 600, or about 500 cells / mm2 and expressing lower levels of five or fewer interferon gamma (IFNy) signature genes prior to treatment than a pre-specified threshold of a control panel of signature genes selected from the group consisting of IFNy, STAT1, CCR5, CXCL9, PRF1, HLA-DRA, CXCL10, CXCL 11, IDO1 and GZMA, comprising contacting the tumor with talimogene laherparepvec and pembrolizumab, a pembrolizumab variant or an-antigen-binding fragment thereof.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are as follows:
A specific set of interferon gamma (IFNγ) signature genes: e.g. two, or three, or four, or five of genes selected from IFNy, signal transducer and activator of transcription 1 (STAT1), C-C chemokine receptor type 5 (CCR5), chemokine (C-X-C motif) ligand 9 (CXCL9), perforin 1 (PRF 1), HLA-DRA, chemokine (C-X-C motif) ligand 10 (CXCL10), chemokine (C-X-C motif) ligand 11 (CXCL11), indoleamine 2,3-dioxygenase 1 (IDO1) and granzyme A (GZMA).
A specific cancer: e.g. melanoma, non-small cell lung cancer, head and neck cancer, colorectal cancer, breast cancer, ovarian cancer, bladder cancer, prostate cancer, sarcoma, renal cell cancer, gastric cancer, esophageal cancer, anal canal cancer, biliary tract cancer or pancreatic cancer.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 10, 12, 14, 19, 24, 29, 33, 36 and 39.
The groups of inventions listed above do not related to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups listed above are drawn to five different processes (Group I-V). These groups lack unity of invention because even though the inventions of the groups require the technical feature of: a method of treating tumor comprising administering (or contacting the tumor) talimogene laherparepvec to the subject; and administering pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof to the subject. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Dummer (Dummer et al., Cancer Immunol Immunother 66:683-695, Publication Date:2017-02-25, cited in IDS).
Dummer teaches: “Talimogene laherparepvec is a first-in-class intralesional oncolytic immunotherapy. In a recent Phase III trial (OPTiM), talimogene laherparepvec significantly improved durable response rate compared with subcutaneous granulocyte-macrophage colony-stimulating factor (GM-CSF). Overall response rate was also higher in the talimogene laherparepvec arm, and the greatest efficacy was demonstrated in patients with earlier-stage (IIIB, IIIC, or IVM1a) melanoma. Talimogene laherparepvec was well tolerated, with the majority (89%) of adverse events being grade 1 or 2. Preclinical studies have shown that talimogene laherparepvec exerts antitumor activity by selectively replicating within and destroying cancer cells, and through the release of tumor-associated antigens and expression of GM-CSF, which facilitates a wider antitumor immune response. It is hypothesized that combining talimogene laherparepvec with a systemic immunotherapy may, by bringing together complementary mechanisms of action, further enhance the efficacy of both agents. Indeed, talimogene laherparepvec is currently being assessed in combination with immune checkpoint inhibitors, including ipilimumab and pembrolizumab, in trials for melanoma and other solid tumors. Early results in melanoma indicate that the combination of talimogene laherparepvec with ipilimumab or pembrolizumab has greater efficacy than either therapy alone, without additional safety concerns above those expected for each monotherapy. In this review, we discuss the latest results from trials assessing talimogene laherparepvec in combination with other immunotherapies, provide an overview of ongoing and upcoming combination trials, and suggest future directions for talimogene laherparepvec in combination therapy for solid tumors.” See Abstract and the whole document. Therefore, the technical feature linking the inventions of Groups I-V does not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/Examiner, Art Unit 1642                                                                                                                                                                                                        


/PETER J REDDIG/Primary Examiner, Art Unit 1642